Citation Nr: 1211877	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  02-12 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to service connection for cervical spondylosis, to include as secondary to a service-connected low back disorder.



REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at law



ATTORNEY FOR THE BOARD

M. C. Graham, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August to November 1976 and from November 1990 to March 1992.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2001 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  The case was before the Board in March 2005, when it was remanded for additional development.  It  came before the Board in January 2008, when the Board issued a decision which denied service connection for cervical spondylosis.  

The Veteran appealed the January 2008 Board decision to the United States Court of Appeals for Veterans Claims (Court), resulting in a Joint Motion for Remand (Joint Motion) by the parties.  By a May 2009 Order, the Court vacated the January 2008 Board decision, and remanded the matter for readjudication consistent with the Joint Motion.  In February and October 2011, the Board obtained advisory medical opinions from the Veterans Health Administration (VHA).  The Veterans Law Judge previously assigned this case has retired; the case has been reassigned to the undersigned.


FINDING OF FACT

The Veteran's cervical spine disability is not shown to be directly related to his service; arthritis of the cervical spine was not manifested in the first year following his discharge from active duty; and the cervical spine disability is not shown to have been caused or aggravated by his service-connected low back disability.


CONCLUSION OF LAW

Service connection for a cervical spine disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3,307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

An April 2005 letter informed the Veteran of the evidence and information necessary to substantiate the service connection claim, the information required of him to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that he should submit if he did not desire VA to obtain such evidence on his behalf.  As the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided VCAA mandated notice the claim was readjudicate by a supplemental statement of the case in August 2007.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (A timing error is cured by adequate VCAA notice and subsequent readjudication.).

The notice provided to the Veteran regarding his secondary service connection claim was very general.  Although detailed VCAA notice pertaining to secondary service connection was omitted, the Veteran was not prejudiced by the error because the he had a meaningfully opportunity to participate effectively in the processing of the claim.  The Veteran himself raised and argued the theory of secondary service connection during the appeal period.  See June 2001 informal claim; May 2003 VA Form 9.  Moreover, he was accorded a VA examination to secure a medical opinion; two VHA opinions were secured; and he was afforded opportunity to submit additional argument (which he did).

As the purpose of the VCAA notice was to notify the Veteran of the information and evidence not of record that was necessary to substantiate the claim of service connection on a secondary basis, namely, evidence that the Veteran's cervical spine disorder was caused by his service-connected low back injury, and as VA developed the record to assist the Veteran in support of the claim, the Veteran was not harmed.  The Veteran's interest that the VCAA notice was designed to protect, that is, the essential fairness of the adjudication, was not affected because he received adequate notice of the need to submit evidence and argument, and had the opportunity to submit such evidence and argument.  

To whatever extent the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in compensation claims, e.g., as to general potential downstream issues such as disability rating and effective date, the requirement for such Dingess -mandated notice is rendered moot by this decision.
The Board finds no suggestion in the record (and the he does not argue) that the Veteran is prejudiced by inadequate VCAA notice regarding secondary service connection.  Notably, he and his attorney have expressed awareness of what is needed to substantiate a secondary service connection claim, and have not alleged prejudice from inadequate notice.  See Sanders v. Nicholson, supra.

VA must also make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record does not contain the STRs referable to the Veteran's first [3 month] period of service in 1976 (it does contain reports of 1984 and 1989 periodic examinations).  His complete STRs were requested numerous times, from the National Personnel Records Center (NPRC), the U. S. Army Reserve Personnel Center, and the 244th Medical Group, a unit with which he served.  The 244th Medical Group reported that they did not have the Veteran's records.  Walter Reed Hospital reported that they did not have any records pertaining to the Veteran.  STRs from the Veteran's second period of service have been obtained.  Given the exhaustive efforts made by the RO, the Board finds that further efforts to obtain these records would be futile.

The RO arranged for March and September 2002 and October 2006 VA examinations in connection with the matter on appeal.  As was noted above, the Board also secured two VHA medical advisory opinions in this matter in February and October 2011.  As will be discussed in greater detail below, taken together, the VA and VHA opinions are adequate for rating purposes; they reflects familiarity with the entire record and, taken together, include an adequate explanation of rationale.  Furthermore, they address all theories of entitlement, to include secondary service connection (both by direct causation and based on aggravation).  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The appellant was advised of the opinions, and had an opportunity to respond.  He has provided February 2010 and December 2011 written statements prepared by Dr. A.A.  

The appellant has not identified any pertinent evidence that remains outstanding.  Since Social Security Administration (SSA) records contained in the claims folders reveal that the grant of those benefits is based solely on psychiatric, not physical disability, additional development to obtain any other SSA records is not necessary in this case.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

II. Legal Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the "correct standard for rebutting the presumption of soundness under section 1111 requires the government to show by clear and unmistakable evidence that (1) the veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service."  The Federal Circuit noted that lack of aggravation could be shown by establishing there was no increase in disability or that any increase in disability was due to the natural progress of the pre-existing condition.  See Wagner v. Principi, 370 F.3d 1089, 1096-1097 (Fed. Cir. 2004).  

Certain chronic diseases (to include arthritis) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

Effective October 10, 2006, 38 C.F.R. § 3.310 was revised to implement the Allen decision.  The revised 38 C.F.R. § 3.310 institutes additional evidentiary requirements that must be satisfied before aggravation may be conceded and service connection granted.  In essence, it provides that in an aggravation secondary service connection scenario, there must be medical evidence establishing a baseline level of severity of disability prior to when aggravation occurred, as well as medical evidence showing the level of increased disability after the aggravation occurred.  As the Veteran's claim was pending prior to the effective date of the revised § 3.310, the Board will consider the version in effect prior to October 10, 2006, as it is more favorable to the claimant.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

III. Factual Background

The Veteran's primary contention is that his cervical spine disability was caused by his service-connected low back disability.  The record does not contain STRs from his first period of service in 1976, which lasted three months.  1984 and 1989 periodic service examination reports reveal that his spine was normal on clinical evaluation, and do not note neck pain or related symptoms.  Significantly, the March 1989 examination report notes back pain secondary to increased work, but not neck pain.  

The Veteran's November 1990 service examination noted low back pain from lifting heavy objects; neck pain or related symptoms were not noted at the time.  His STRs show that he injured his low back in December 1990 lifting boxes and engaging in pre-deployment activities, including moving communication equipment, unloading trucks, and setting up tents.  

In July 1991, during his second period of active service, the Veteran reported an insidious onset of low back symptoms in December 1990, that he was not treated properly, and that this led to a worsening of symptoms.  Specifically, he stated that his pain circulated around the entire cervical, thoracic, and low back areas.  The examiner noted increased cervical lordosis.  There was pain to palpation and guarding around the cervical spine.  The assessment was cervical and thoracic spine pain of unknown etiology; the examiner noted that reported symptoms did not match with the objective findings.  

The following month, the Veteran reported pain from his neck to the lower back, made worse with movement and prolonged sitting.  Physical findings were limited to the thoracic and lumbar spine; there was no diagnosis of cervical spine or neck disability.  

In October 1991, the Veteran reported ongoing back pain, but no other local pain, numbness, or weakness.  Range of motion of the neck was within normal limits.  The pain was localized to the lower back without radiation.  X-rays of the entire spine, including the cervical spine, were within normal limits.

Following separation from service, the Veteran was afforded a VA examination in May 1992 with regard to his low back pain.  He reported low back pain after he bent over to tie his shoe in December 1990; he did not report neck pain.  A cervical spine X-ray was interpreted as normal.  

The Veteran was awarded service connection for chronic low back pain with L5-S1 radiculopathy, superimposed on thoracic scoliosis, effective from March 1992 (the day following his separation from service)  

In April 1993, the Veteran complained of left-sided neck pain in the past month, along with left shoulder pain and low back pain radiating to his left foot.  Treatment focused on the low back pain and herniated disc at L5-S1.  

The Veteran was afforded VA examinations with regard to his low back disability in January and August 1997; on those occasions he did not mention any history of neck or cervical spine pain associated with the low back pain.  

In January 2001, the Veteran sought treatment at the Houston VAMC for right shoulder pain that radiated into his arm and fingers.  He also reported neck pain at times.  He denied any recent injury to the neck, although he had been carrying a backpack with heavy books on his right shoulder.  An X-ray of the cervical spine showed spondylosis, mild disc space narrowing at C5 through C7, anterior wedging at the C5 vertebral body, osteophytes at multiple levels, foraminal encroachment bilaterally at C6-C7, and normal alignment.  The doctor stated that the right shoulder and neck pain could be secondary to the heavy backpack that the Veteran was carrying on his right shoulder.  

In September 2001, the Veteran reported a 10-year history of low back pain and the insidious development of neck pain over the last few months.  The pain began in the right shoulder and radiated into the neck and arm.  An MRI of the cervical spine revealed multi-level degenerative changes.  The assessment was degenerative joint disease (DJD) of the cervical spine.  

The Veteran was afforded a VA examination in March 2002.  He reported neck stiffness for the past two years, since 2000.  He stated that his symptoms were probably brought on by carrying heavy books daily to school.  There was occasional radiation of pain into the right arm associated with intermittent paresthesias.  The pain was dull and achy in character, moderate in severity, and worsened by carrying a heavy load on the shoulders.  He also reported decreased range of motion in the neck.  He had used nonsteroidal and anti-inflammatory agents to improve symptoms, as well as heat pads.  The symptoms had been fluctuating and were progressive over the last two years.  On physical examination, there was no point tenderness, and no paravertebral spasm in the neck.  Range of motion was normal in all directions.  The assessment was chronic neck pain, related to possible underlying degenerative disc disease (DDD).  A neurology work-up was recommended.

The Veteran was afforded another VA examination in September 2002.  The claims folders were not available, but electronic records were searched.  He again reported neck pain and stiffness for the past two years, which he attributed to carrying books.  It was noted that an MRI in August 2002 showed multilevel cervical spine DDD.  The assessment was chronic neck pain with radicular features, most likely related to underlying DDD involving the cervical spine.  The examiner opined that the cervical spine DDD most likely pre-dated military enrollment.  However, the degree of progression of the DDD secondary to physical strain suffered during pre-deployment exercises was unclear.  He noted that the symptomatology did not emerge until 2 or 2-1/2 years prior, although the degenerative changes seen in the cervical spine were an extension of the same process seen in the lower spine.  However, the cervical spine DDD was not caused by the lumbar spine herniated nucleus pulposus (HNP) which seemed to have resulted from a specific stressful event during active service.  A December 2002 MRI showed no interval change and moderate degenerative changes.  

On May 2003 VA examination the Veteran reported intermittent neck pain since 1990 (in contrast to his previous two reports that the pain began in 2000).  Range of motion of the neck was normal.  Examination findings included some muscle spasm of the neck, but no motor or sensory deficits.  The examiner noted that the findings on examination and on imaging were minor, and were out of proportion to his complaints.  

The Veteran was afforded another VA examination in October 2006.  When asked about the onset of his cervical spine problems, he replied, "I don't know."  Regarding the question of whether there was any injury to the cervical spine, the Veteran said, "Just look in the chart and you will see."  He was not open to giving any details about any persistent condition or any injury during his military service, and just stated that he currently had chronic back and neck pain.  The examiner reviewed the claims file, citing to specific notes in the Veteran's STRs and to prior VA examinations.  On physical examination, there was tenderness to the left side of the cervical spine, and a tender point with forward flexion.  Repetitive motion brought pain to left lateral flexion.  The examiner assessed a history of chronic neck pain with underlying central canal stenosis at C6-C7.  There was evidence of progression of the cervical spine condition over the last year.  

The examiner stated the Veteran had a cervical disorder prior to service consistent with multilevel degenerative disc disease and that it is most likely that the condition dated back to the year 1990.  The examiner acknowledged that there was no clear information in the claims file or from the Veteran as to what happened during service to affect the cervical spine, but the examiner considered that he was subjected to extreme exercise during his pre-deployment activities.  However, there was no definitive description of any occurrence or incident affecting the cervical spine except for the July 1991 note indicating he had chronic neck pain.  The examiner noted that it appeared that the Veteran did not have any further cervical spine complaints until 2000, when he started having neck pain again.  He did not seek any medical attention for the neck pain until 2000, and the MRI was completed in 2001.  Thus, the examiner opined that there was most likely no in-service alteration or increased pathology of the cervical spine caused by military service.  In addition, he opined that the cervical spine disorder was less likely as not caused or impacted by the low back disorder.  He explained that the two conditions are separate and one cannot aggravate the other one.  

In February 2010, Dr. A.A., a private physician, provided a favorable nexus opinion on behalf of the Veteran.  She noted that she reviewed his in-service medical records, post-service medical records, and other pertinent information in his file.  Her letter stated that he developed cervical pain radiating to his shoulders and arm in 1991.  She cited from the September 2002 and October 2006 VA examination reports, stating that the 2002 VA examiner drew a contradictory conclusion that the cervical spine injury pre-dated the lumbar injury, but at the same time, the cervical pathology was an extension of the lumbar injury.  In addition, she questioned conclusions of the 2006 VA examiner, describing them as "confusing," because if there was no evidence of the injury except for the strenuous pre-deployment exercises which caused the low back pathology, then it would be considered a service-related injury.  She did not think that the cervical pain and radiculopathy were related to the pre-deployment exercises.  

Dr. A.A. opined that the Veteran injured his lumbar spine during pre-deployment exercises in 1990, and his "continued problems caused him to develop a compensatory injury to the cervical spine."  She explained that there is a "kinetic chain that runs along the entire spine," and that "[t]he spine functions as a whole."  She stated that "[a]ny type of injury along the chain can cause problems anywhere up and down the chain" and that "the longer the injury takes to resolve, [the higher the] potential for problems in other areas of the chain.  Also, many weeks, months, or years of biomechanical compensation and postural adaptation can result in overuse degenerative changes to any part of the kinetic chain."  Therefore, she stated that it was "naïve and incorrect to think that a chronic and unresolved injury to the lumbar spine would have no effect on the cervical or even thoracic spine."  

The Board obtained a VHA (Veterans Health Administration) opinion from a VA neurosurgeon, Dr. M.V.S., in February 2011.  The doctor reviewed the claims file and stated his opinion that while he was in service in the early 1990s, he "may have developed a diagnosis of cervical spondylosis characterized by degenerative changes in the disc at both the C5 and C6 level," first documented on the 2001 MRI.  Dr. M.V.S. did not believe that there was an aggravating event in the service to produce an acute cervical disc herniation syndrome.  Further, he described it as "unlikely that a relationship exists between what happened while he was in service to his condition of cervical spondylosis, as evidenced by no acute symptomatology during . . . service."  

With respect to the impact of the low back disability on the cervical spine, Dr. M.V.S. opined that "the [service-connected] lower back . . . disability . . . did not in any way or form aggravate his cervical spondylosis condition."  He explained: 

[the Veteran] had a single-level L5-S1 disc herniation [that is] extremely remote from the site of where he developed degenerative changes in the cervical spine at the C5-C6 level.  Adjacent segment disease in the lumbar area may be related to the abnormality seen at L5-S1, but spondylotic changes seen in the cervical area would not necessarily be a result of this service-connected disability.  

In sum, there was not any "clear cut evidence that a relationship exists or the condition in his neck was made worse as a result of his lumbar disc herniation."  

An October 2011 VHA opinion by Dr. N.M.H. concluded:

It is unlikely (less than a 50/50 probability) that the patient's cervical spine disorder was caused or aggravated by active service.  There are no records to indicate that the patient suffered significant neck pain, radicular pain, or signs or symptoms of myelopathy or myeloradiculopathy during his time in the service.  Furthermore, there are no medical records during his enlistment period or his first period of active service that indicate cervical spine problems or pain.  The Veteran did complain of generalized cervical, thoracic, and lumbar back pain that were elicited primarily from the lower back pain.  In October 1991 and May 1992, his examination and x-rays of the cervical spine were within normal limits.

In January 2001, he did report pain in his neck which radiated into his right arm and fingers.  [X]-rays at that time revealed cervical spondylosis and degenerative disc changes C5-6, C6-7 as well as osteophyte formation and foraminal narrowing.  The doctor stated that these changes might be secondary to heavy backpack lifting.  A subsequent MRI of the cervical spine revealed multilevel degenerative changes.  These changes are age-appropriate and cannot with any certainty be attributable to or aggravated by active service (less than a 50/50 probability).

With respect to a relationship between the low back and cervical spine problems, Dr. N.M.H. concluded that "there is no known causative link between low back pain and cervical spine pain or vice versa.  The cervical spine disorder cannot with any degree of certainty (less than a 50/50 probability) be attributed to the lower back pain."

In response, Dr. A.A. prepared a December 2011 written statement.  She noted some generalities with respect to the development of degenerative joint disease and osteoarthritis, and cited "NIH Medicine" and an excerpt from an article in the periodical Spine entitled What Is Intervertebral Disc Degeneration, and What Causes It?"  She stated:

With any type of prolonged back injury, it is likely that other joints in the body will be affected-especially other parts of the spine-due to the change in body mechanics and alterations in the kinetic chain.  Even if the argument is made that only [the Veteran's] low back was injured in service it can be said that without evidence of any other injury to his neck that the neck pain could also have occurred from the prolonged problems with his low back.  Injury can cause acceleration of degenerative disease of the back.  Chronic back pain also causes repeated changed in the biomechanics and stressors on the previously injured area and this can also progress to premature degenerative changes.

With respect to the Veteran, she noted that he "had evidence of multi-level degenerative changes of the spine on MRIs from 2001" and that "not a single herniation . . . resolved."  She noted that the Veteran "continued to have ongoing lumbar problems" and that "it is reasonable to conclude that the ongoing problems caused further issues up the kinetic chain into the cervical area."  She stated that, "It is my medical opinion that [the Veteran's] lumbar back injury is the likely cause of increased strain on his cervical spine and led to degenerative changes."

IV. Analysis

As an initial matter, the Veteran does not contend, and the evidence does not show or suggest that the Veteran's current cervical spine disorder is in any way related to his first period of service in 1976.  Accordingly, the Board's discussion will focus on the Veteran's contentions and the evidence regarding his second period of service in the early 1990s.  The Veteran primarily contends that his cervical spine disorder was caused or aggravated by his service-connected low back disorder.

Aggravation of Preexisting Disability

A cervical spine disability was not noted when the Veteran was examined in November 1990, just days prior to the start of his second period of active duty. Consequently, the presumption of soundness attached.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b)(1) (History of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception).  Further, the November 1990 examination report is incomplete, so the Veteran's cervical spine is presumed sound at entry.  Doran v. Brown, 6 Vet. App. 283, 286 (1994) (where a portion of the Veteran's service medical records including his service entrance examination report were unavailable and were presumed to have been lost in a fire, the presumption of soundness attached).

Consequently, the Veteran is entitled to a (rebuttable) presumption of soundness upon entry into service insofar as a cervical spine disability is concerned, and the analysis proceeds to the question of whether that presumption was rebutted.  The government must show by clear and unmistakable evidence that the Veteran's cervical spine disability was both preexisting and not aggravated by service.

The record contains conflicting evidence regarding whether a cervical spine disorder preexisted service.  Periodic service examinations in 1984 and 1989 indicate normal examination of the spine and the available portions of the November 1990 entrance examination does not document neck pain or related symptoms.  The September 2002 VA examination, on the other hand, concluded that DDD of the cervical spine "most likely predated . . . military enrollment."  A similar conclusion was drawn by the 2006 VA examiner.  However, the 2002 and 2006 VA examiners did not explain the rationale for this conclusion, and, when compared with the other competent medical evidence noted above, their opinions in this regard cannot be viewed as clear and unmistakable evidence of preexistence.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (finding that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").

Therefore, the record does not contain clear and unmistakable evidence that a cervical spine disorder preexisted service, and the presumption of soundness has not been rebutted.  Consequently, it is not necessary for the Board to consider whether a cervical spine disorder was aggravated by service.  The Board will continue with an analysis of whether a cervical spine disorder was incurred as a result of service or was caused or aggravated by his service-connected lumbar spine disability.

Direct Service Connection 

The Veteran's STRs show that he complained of neck pain in service.  X-rays of the cervical spine in service were within normal limits.  No specific diagnosis referable to the cervical spine was made during service.  After service, the Veteran complained of left-sided neck pain once in 1993 and then did not seek treatment for neck complaints again until 2001.  That year, X-rays and MRI of the cervical spine revealed degenerative changes.

To the extent that by his statements the Veteran seeks to establish service connection based on continuity of symptoms from an injury in service (see 38 C.F.R. § 3.303(c)), his account lacks credibility.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) ("Credibility can be genuinely evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, official plausibility of the testimony, and the consistency of the witness' testimony").  His more recent accounts reporting continuous symptoms of a cervical spine disorder since an injury in service are self-serving (See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the appellant's statements, it may consider whether self-interest may be a factor in making such statements)) and conflict with his earlier reports regarding the onset of his current cervical spine problems.  For several years, starting when he sought treatment for cervical spine pain in 2001, he related the neck pain to carrying heavy backpacks (he was attending school) and reported that he had had neck pain for only two years (i.e., beginning in 2000).  See March and September 2002 VA examination reports.  However, in May 2003 he reported that his neck pain began in 1990.  And on 2006 VA examination, he responded that he did not know when his cervical spine problems began.  

That treatment records show no evidence of cervical complaints between 1993 and 2001; that postservice X-rays of the neck were normal, and that there is no clinical evidence of cervical disability until many years after service all weigh heavily against any finding of continuity of symptoms/disability from an injury in service.
The preponderance of the medical opinion evidence in the record is against a finding of a direct relationship between any current cervical spine disability and the Veteran's service.  The negative evidence with respect to etiology includes the October 2011 VHA opinion which concluded that it was unlikely (less than a 50/50 probability) that the Veteran's cervical spine disorder was caused by service.  Also, the opinion by Dr. A.A., "I do not think that [the Veteran's] cervical pain and radiculopathy are related to the pre-deployment exercises" weigh against a claim of service connection on a direct basis.  

The Board notes that the January 2001 VA treatment record which indicated that the Veteran's neck pain "could be" secondary to the heavy backpack the Veteran carries on his right shoulder and the February 2011 VHA opinion that while the Veteran was in the service between 1990 and 1992 he "may have developed a diagnosis of cervical spondylosis characterized by degenerative changes" lack probative value as those opinions are phrased in a speculative manner.  The Court has held that the use of equivocal language such as "could have been" makes a statement by an examiner speculative in nature.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); see also Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by a physician is too speculative).  It is well established that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).

The Board finds that the preponderance of the evidence is against the claim of service connection for a cervical spine disability based on a direct theory entitlement.  The conclusions reached by the 2011 VHA physician are supported by a thorough rationale.  Bloom v. West, 12 Vet. App. 185, 187 (1999) (The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support [the] opinion."); see also Black v. Brown, 5 Vet. App. 177, 180 (1995).  The examiner cited to the STRs to support his rationale that there were no records of significant cervical signs or symptoms during service, and also noted that 1991 service X-rays were normal, as were post-service X-rays in 1992.  Further, based on review of post-service X-rays and MRI reports dated in 2001, the VHA physician found the degenerative changes were "age-appropriate and cannot with any certainty be attributable to . . . active service."  Dr. A. A. also explains her opinion that the Veteran's current cervical spine disorder is not related to in-service pre-deployment exercises; she attributes such disability to his service-connected lumbar spine disorder.

Presumptive Service Connection 

The record shows that the Veteran currently has a cervical spine disability, to include arthritis.  See May 2003 VA examination report.  To substantiate a claim of presumptive service connection for such disability, there must be evidence that it was manifested to a compensable degree in the first postservice year.  A thorough review of the record found no evidence that the Veteran had cervical arthritis in the first post-service year.  As was noted in the October 2011 VHA opinion, a May 1992 (i.e., during the presumptive period) X-ray of the cervical spine was normal.  Furthermore, the Veteran has not specifically alleged that arthritis of the cervical spine was manifested within the first postservice year.  Notably, as a layperson, he is not competent to diagnose arthritis as that disability is an insidious process identified by diagnostic testing, X-ray or MRI.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).

Given that arthritis was not found on the 1992 X-ray and that there is no other competent evidence of arthritis within the first postservice year, service connection for a cervical spine disability on a presumptive basis (for cervical spine arthritis as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.

Secondary Service Connection 

The Veteran has also alleged that his cervical spine disability is related to his service-connected low back disability.  

The negative evidence with respect to this theory of entitlement includes the 2006 VA examiner's opinion that the Veteran's low back disorder is less likely as not causing any impact on the cervical spine problem, explaining that the "two conditions are separate and one cannot aggravate the other one."  Also against a finding of secondary service connection is the opinion of Dr. M.V.S. in February 2011 that "the [service-connected] lower back . . . disability . . . did not in any way or form aggravate his cervical spondylosis condition."  Dr. M.V.S. provided a rationale for his opinion based on the medical evidence:  that the L5-S1 disc herniation was "extremely remote" from the degenerative changes at C5-6 (and in essence that while an adjacent spine segment might be affected by a herniated lower lumbar disc, a remote cervical spine segment would not be so affected).  Dr. M.V.S.'s opinion that there was no clear-cut evidence of a relationship, was echoed in Dr. N.M.H.'s October 2011 VHA opinion that the cervical spine disorder could not with any degree of certainty be attributed to the lower back pain because "there is no known causative link between low back pain and cervical spine pain."  

Regarding the inability of Dr. N.M.H. to provide a greater degree of certainty with regard to the October 2011 medical opinion, the Court has acknowledged that there are instances where a definitive opinion cannot be provided because of limitations of current medical knowledge.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting that the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  Here, it is clear from Dr. N.M.H.'s opinion and the analysis of the record that Dr. N.M.H. has not invoked speculative language as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  His opinion reflects a familiarity with the entire record.  Further, nothing in the medical articles Dr. A.A. cites identifies a known causative link between low back pain and cervical spine pain.

The positive evidence includes the February 2010 and December 2011 opinions of Dr. A.A.  In her February 2010 statement, she opined that continued lumbar spine problems after a lumbar spine injury during pre-deployment exercises in 1990 "caused [the Veteran] to develop a compensatory injury to his cervical spine."  She explained that the spine was a "kinetic chain" and that "[a]ny type of injury along this chain can cause problems anywhere up and down the chain."  She explained that over time, biomechanical compensation can result in overuse degenerative changes.  In December 2011 Dr. A.A. stated that the Veteran's "lumbar back injury is the likely cause of increased strain on his cervical spine and led to degenerative changes."

However, Dr. A.A.'s opinions are made less probative because of the use of equivocal language throughout much of her 2011 statement.  In fact, most of her opinions are phrased in a speculative manner, e.g., "the neck pain could also have occurred from the prolonged problems with the low back" and "it is reasonable to conclude that the ongoing [lumbar] problems caused further issues up the kinetic chain into the cervical spine."

The September 2002 VA examiner's opinion that concluded that the cervical degenerative change "is not caused by herniated nucleus pulposus involving the lumbar spine which seemed to have resulted from a specific stressful event during active service" is not probative because the examiner did not provide a rationale for his/her conclusions with respect to the etiology of Veteran's cervical spine disorder.  As a result, this opinion is accorded no weight, so further discussion of the opinion is unnecessary.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board finds the "negative" opinions, in particular, the 2011 VHA opinions, to be more persuasive and probative than the "positive" opinions provided by the private physician, Dr. A.A.  First, Dr. A.A.'s opinions are less probative as she uses equivocal language, as discussed above, and because the medical treatise-type evidence she cites does not support her ultimate conclusion that an injury to the lower spine will cause injury to the upper spine.  Instead, the medical articles to which she refers (NIH Medline and Spine article) discuss the development of arthritis generally and do specifically address the impact of a low back disorder on the development of a cervical spine disorder.

Second, the physicians who provided the VHA opinions have more specialized training with respect to the spine than Dr. A.A.  Dr. A.A.'s credentials indicate she is a "hospitalist" and her hospital employee page reveals she is an internist.  Dr. M.V.S., on the other hand, is an associate professor of neurosurgery and is co-director of skull base surgery at a large VA Medical Center.  Dr. N.M.H. is also a specialist with respect to the spine as he is an orthopedic surgeon at a large VA Medical Center.  

Thus, the Board finds the preponderance of the evidence is against a finding that the Veteran's current cervical spine disorder was caused or aggravated by his service-connected lumbar spine disorder.

The Veteran is competent to give evidence about observable symptoms such as having neck pain.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, he is not competent to give an opinion as to whether his current cervical spine disorder is related to his service-connected low back disorder as the issue involves a highly complex medical question concerning internal physical processes.  

As a preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and the appeal seeking service connection for a cervical spine disorder must be denied.


ORDER

Service connection for a cervical spine disorder is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


